848 F.2d 188
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.BLOUNT NATIONAL BANK, Plaintiff-Appellee,v.Elmer D. HEIST, Defendant-Appellant.
No. 87-5901.
United States Court of Appeals, Sixth Circuit.
May 19, 1988.

Before ENGEL, Chief Judge, and KEITH and RYAN, Circuit Judges.

ORDER

1
This defendant appeals the district court's judgment entered against him following a bench trial in an action claiming a breach of a loan agreement.  The court also rejected the defendant's counterclaims.  The case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and the parties' briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Upon review, we conclude that the district court properly entered judgment for the plaintiff.  Accordingly, we affirm the judgment entered May 15, 1987, for the reasons stated by the district court.  Rule 9(b)(5), Rules of the Sixth Circuit.